Citation Nr: 0124913	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.

The veteran gave testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in December 1999.  A transcript of the hearing is 
of record.  In August 2000 the Board remanded this claim for 
further evidentiary development.  In an April 2001 
supplemental statement of the case the RO continued the 
denial of service connection for PTSD.


REMAND

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  See 38 C.F.R. § 
3.304(f) (2001).

A review of the veteran's claims folder reveals that in a 
January 1993 VA psychiatric examination, the veteran was 
diagnosed with PTSD based wholly upon statements of history 
provided to the examiner by the veteran.  In a letter of 
treatment dated in August 1998 from a counselor at the Vet 
Center it was indicated that the veteran had symptoms of PTSD 
and that his readjustment problems are associated with his 
military service in Vietnam.

The veteran provided a statement in December 1998 in which he 
described the stressors he experienced while stationed in 
Vietnam.  In particular, the veteran stated that he was 
assigned to the 140th Heavy Equipment Maintenance Company and 
that his specific duties were company armorer of small arms.  
He stated that he was responsible for collecting all the 
weapons when the soldiers came back from the field.  He 
described an incident in which a soldier did not clear his 
weapon.  While turning the weapon in to the arms room, it 
discharged in the direction of the veteran.  The veteran was 
not hit; however, the incident left him mentally scared.  He 
stated that an incident report was filed in the company 
orderly room.

A response to a request by the RO for verification of this 
incident, from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), dated in April 1999, noted that 
USASCRUR does not maintain records for the 140th Heavy 
Equipment Maintenance Company.  USASCRUR included records for 
the parent unit, the 185th Maintenance Battalion.  These 
records were not useful in verifying the occurrence of the 
claimed stressor.  USASCRUR noted, however, that additional 
company level records may be requested by writing to the 
National Archives and Records Administration (NARA).  The RO 
subsequently reported in the April 2001 supplemental 
statement of the case, that a thorough search of the morning 
reports of the 140th Heavy Equipment Maintenance Company for 
the period from April 1, 1968 to April 30, 1969, showed no 
evidence of the reported incident.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A.  
Implementing regulations promulgated by VA are published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board notes that a search of the morning reports of the 
veteran's company has not verified the claimed stressor; 
however, the Board finds that further development, along the 
lines of that suggested in the April 1999 reply from USACRUR 
is in order.  Specifically, the Board concludes that the RO 
should request that the veteran attempt to provide, at the 
minimum, an approximate date concerning the claimed incident.  
The RO should then request a search through NARA for reports 
commensurate with this type of incident, such as reports of 
"negligent weapons discharges," accident or incident 
reports involving company level administrative disciplinary 
actions, etc., in an attempt to verify the veteran's claimed 
stressor.  If the result of this search is negative, a 
negative report should be generated and placed in the claims 
folder.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
through his representative and request 
that he set forth specific names, dates, 
locations, etc., concerning the stressors 
he related at his hearing in December 
1999.  He also should be advised that 
statements from former service comrades 
or others with first-hand knowledge of 
the claimed events may be submitted in 
support of his claim.

2.  The RO should then request a search 
through NARA for reports commensurate 
with this type of incident, such as 
reports of "negligent weapons 
discharges," accident or incident 
reports involving company level 
administrative disciplinary actions, 
etc., in an attempt to verify the 
veteran's claimed stressor.

3.  If the result of this search is 
negative, a negative report should be 
generated and placed in the claims 
folder.

4.  If, and only if, verified stressors 
are established, the veteran should be 
scheduled for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The originating agency must furnish the 
examiner a complete and accurate account 
of the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
post-traumatic stress disorder have been 
satisfied by the in-service stressors.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.

After completion of the above, the RO should readjudicate the 
appellant's claim with consideration given to all of the 
evidence of record, including any additional evidence 
obtained by the RO pursuant to this remand.  If the 
appellant's claim remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




